Citation Nr: 1514344	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-42 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1973 to September 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In September 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Veteran's claim was most recently remanded in August 2014 and has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claim for a bilateral knee disability.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's August 2014 remand (as well as the February 2014 remand), it requested that the VA examiner provide opinions to specific questions related to the Veteran's claimed bilateral knee disability.  Importantly, the Board asked the examiner to provide an opinion as to whether the Veteran's active service aggravated any preexisting knee disability.  Specifically, the examiner was asked whether the Veteran's bilateral knee disability clearly and unmistakably preexisted service, and if so, whether it clearly and unmistakably did not increase in severity during active duty.  The March 2014 examiner merely provided an opinion as to direct service connection in his September 2014 addendum.  As such, this opinion is also inadequate and the claim must be remanded for a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the March 2014/September 2014 VA examiner, if available, for a supplemental opinion as to the nature and etiology of any current bilateral knee disability, including an assessment as to whether any current disability is etiologically related to service.  If the March 2014/September 2014 examiner is not available, forward the request to another appropriate examiner to provide the requested opinions.  The claims file contained in Virtual VA/VBMS and a copy of this remand must be made available to and be reviewed by the examiner.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current bilateral knee disability, and for each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

b)  For each knee disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

c)  For any knee disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the knee disability is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed knee disability as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  The AOJ should ensure that the examiner has provided clear opinions as the questions above prior to returning the case to the Board for adjudication.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

